DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Mitsugi et al. (2019/0161385) or Kankei et al. (JP 2017/214241, whose English equivalent is represented by US PGPub 2019/0161385).  Mitsugi/Kankei teaches a method for manufacturing a glass film, the method comprising a cleaving step of cleaving a glass film conveyed in a predetermine conveying direction (X, [0057])) through irradiation of the glass film with a laser beam 19 ([0058]), wherein the cleaving step comprises a step of, while supporting a lower surface of the glass film by a surface  by a conveying device ([0068]). As can be seen in figure 7, the contact position (pass line) between the glass film and the conveying device 17a is at a height lower than a height of a top surface of support portion 25a configured to support the glass film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over. Shi teaches a method for manufacturing a glass film, the method comprising cleaving a glass film conveyed in a conveying direction by irradiating the glass film with a laser beam ([0038]). Shi also teaches supporting a lower surface of the glass film with support device 149 comprising of multiple openings and support sections ([0051]), wherein a suction force is applied on the glass film through the opening 309, while irradiating the glass film with a laser beam 169 ([figure 3)].  Shi doesn’t specify the support device 149 comprising a surface plate. However, since the surface of support device 149 is curved flat surface comprising many openings, some of which are used for suctioning the glass film, it would have been obvious to one of ordinary skill in the art .  
Regarding claim 3, the support portion on the right half of device 149 is configured to support the glass film on a downstream side of the other openings in the conveying direction, as represented by arrow 112 (figure 3). Shi further teaches the cleaving step comprises a cooling step of releasing a cooling medium toward the glass film supported by the support portion on the downstream side (figure 3, [0039]).
Regarding claims 4 and 9, Shi teaches a controller 405 for controlling the manifold providing the negative pressure through the openings, and thereby adjusting the suction powder for the glass film ([0055]) to prevent the glass film from undulating and/or prevent portions of the glass film from floating away ([0051]).
Claims 5-6, 11-12, 14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (2016/0075589) as applied to claims 1, 3, 4, and 9 above, and further in view of Abramov et al. (2015/0367444). Regarding claims 5, 11, 12, and 14, Shi shows in figure 3, the glass film has an amplitude of up and down movement in the cleaving step, when passing the openings, due to the force from nozzle 181, but doesn’t specify a length. Abramov teaches a similar method of cleaving a glass film .
Regarding claims 6, 16-18, and 20, Shi doesn’t specify a deformation amount of the glass film caused by suction through the opening. Abramov further teaches the air cushion comprising of positive pressure and suction pressure provides for the distancing (deformation) amount of the glass film ([0067]), and exemplifies a deformation distance of at least about 0.3mm ([0078]), to ensure enough spacing for the formation of the depression. Accordingly, it would have been obvious to one of ordinary . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (2016/0075589) as applied to claim 1 above, and further in view of Abramov et al. (2015/0191388).   Shi shows the opening has a constant width (figure 3), but does specify a width of the opening.  Abramov teaches a method for cleaving a glass sheet, comprising supporting a glass sheet on a support structure 102, wherein a surface of the support structure comprises an opening, and cleaving the glass plate. Abramov further teaches applying a suction power through the opening on the support structure to the glass sheet. Abramov teaches varying the number and location of vacuum zones depending on the size of glass sheet ([0043], [0045]). Abramov also teaches the opening can have various shapes and dimensions, including rectangular and circular. Abramov teaches the circular opening can have a diameter in the range of 5-25mm ([0045]). Although a specific width for the rectangular opening is not recited, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the rectangular opening to have dimensions similar to those of the circulars one, as Abramov teaches the shapes can vary, and has provided for predictable success in providing the suction force for a glass sheet.   
Response to Arguments
Applicant’s arguments, filed November 17, 2021, with respect to the rejection(s) of claim 1 under Mori have been fully considered and are persuasive.  Therefore, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741